UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Premier Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2007 Date of reporting period: April 30, 2007 Item 1. Schedule of Investments: Putnam Premier Income Trust The fund's portfolio 4/30/07 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (16.2%)(a) Principal amount Value U.S. Government Agency Mortgage Obligations (16.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from March 1, 2026 to May 1, 2027 $18,940 $19,779 6s, with due dates from September 1, 2021 to October 1, 2021 1,002,285 1,018,768 Federal National Mortgage Association Pass-Through Certificates 8s, July 1, 2024 366 374 7 1/2s, with due dates from October 1, 2022 to August 1, 2030 80,203 83,765 6 1/2s, October 1, 2034 17,940 18,500 6 1/2s, April 1, 2016 48,093 49,194 6s, with due dates from June 1, 2020 to January 1, 2022 14,079,630 14,311,177 6s, TBA, May 1, 2037 1,500,000 1,511,250 5 1/2s, with due dates from August 1, 2021 to May 1, 2036 49,197 49,152 5 1/2s, with due dates from December 1, 2011 to January 1, 2021 1,588,010 1,592,145 5 1/2s, TBA, May 1, 2037 87,200,000 86,225,810 5 1/2s, TBA, June 1, 2036 87,200,000 86,208,780 5s, July 1, 2021 208,903 205,949 4 1/2s, with due dates from April 1, 2020 to June 1, 2034 14,898,180 14,284,786 4 1/2s, TBA, May 1, 2022 4,500,000 4,356,914 Total U.S. government and agency mortgage obligations (cost $209,977,612) U.S. TREASURY OBLIGATIONS (13.2%)(a) Principal amount Value U.S. Treasury Bonds 7 1/2s, November 15, 2016 $27,040,000 $32,904,300 6 1/4s, May 15, 2030 46,303,000 55,115,040 6 1/4s, August 15, 2023 18,225,000 21,018,550 U.S. Treasury Notes 4 1/4s, August 15, 2013 29,883,000 29,448,764 4s, November 15, 2012 3,000 2,927 3 1/4s, August 15, 2008 20,856,000 20,453,544 U.S. Treasury Strip zero %, November 15, 2024 28,450,000 11,998,964 Total U.S. treasury obligations (cost $165,561,499) FOREIGN GOVERNMENT BONDS AND NOTES (22.1%)(a) Principal amount Value Argentina (Republic of) FRB 5.475s, 2012 $16,027,500 $15,310,803 Austria (Republic of) 144A notes Ser. EMTN, 3.8s, 2013 EUR 8,000,000 10,701,908 Brazil (Federal Republic of) bonds 6s, 2017 $2,935,000 2,993,700 Canada (Government of) bonds 5 1/2s, 2010 CAD 3,730,000 3,496,917 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 1,340,000 1,470,895 Colombia (Republic of) notes 10s, 2012 $3,765,000 4,442,700 Ecuador (Republic of) regs notes 9 3/8s, 2015 245,000 240,713 France (Government of) bonds 5 3/4s, 2032 EUR 2,605,000 4,311,584 France (Government of) bonds 5 1/2s, 2010 EUR 6,300,000 8,972,921 France (Government of) bonds 4s, 2013 EUR 7,700,000 10,431,853 France (Government of) bonds 4s, 2009 EUR 1,520,000 2,068,652 Germany (Federal Republic of) bonds Ser. 05, 3 1/4s, 2015 EUR 57,100,000 73,181,707 Germany (Federal Republic of) bonds Ser. 97, 6s, 2007 EUR 10,560,000 14,456,584 Indonesia (Republic of) 144A bonds 6 5/8s, 2037 $3,745,000 3,713,168 Ireland (Republic of) bonds 5s, 2013 EUR 14,800,000 21,087,323 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 313,000,000 2,735,935 Japan (Government of) CPI Linked bonds Ser. 8, 1s, 2016 JPY 4,831,963,200 39,925,339 Mexican (Government of) bonds Ser. M 10, 8s, 2015 MXN 34,400,000 3,209,407 Peru (Republic of) bonds 8 3/4s, 2033 $935,000 1,256,173 Russia (Federation of) unsub. stepped-coupon 5s (7 1/2s, 3/31/07), 2030 (STP) 10,195,765 11,572,193 Russia (Federation of) 144A unsub. stepped-coupon 5s (7 1/2s, 3/31/07), 2030 (STP) 5,584,637 6,338,562 Russia (Ministry of Finance) debs. Ser. V, 3s, 2008 4,040,000 3,939,000 South Africa (Republic of) notes 7 3/8s, 2012 2,780,000 3,027,420 South Africa (Republic of) notes 6 1/2s, 2014 2,585,000 2,743,978 Spain (Kingdom of) bonds 5s, 2012 EUR 4,600,000 6,522,210 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 59,875,000 10,348,633 Turkey (Republic of) notes 6 7/8s, 2036 $6,870,000 6,629,550 Ukraine (Government of) 144A sr. unsub. 6.58s, 2016 2,945,000 3,011,263 United Mexican States bonds Ser. MTN, 8.3s, 2031 4,545,000 5,960,768 Venezuela (Republic of) notes 10 3/4s, 2013 1,975,000 2,404,563 Total foreign government bonds and notes (cost $270,089,091) CORPORATE BONDS AND NOTES (14.6%)(a) Principal amount Value Basic Materials (1.0%) Abitibi-Consolidated, Inc. notes 7 3/4s, 2011 (Canada) $285,000 $271,463 Builders FirstSource, Inc. company guaranty FRN 9.61s, 2012 185,000 188,006 Chaparral Steel Co. company guaranty 10s, 2013 950,000 1,062,813 Compass Minerals International, Inc. sr. disc. notes stepped-coupon Ser. B, zero % (12s, 6/1/08), 2013 (STP) 555,000 543,900 Compass Minerals International, Inc. sr. notes stepped-coupon zero % (12 3/4s, 12/15/07), 2012 (STP) 1,490,000 1,516,075 Covalence Specialty Materials Corp. 144A sr. sub. notes 10 1/4s, 2016 228,000 233,130 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 1,657,000 1,812,344 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. bond 8 1/4s, 2015 830,000 897,438 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 691,000 731,596 MDP Acquisitions PLC sr. notes 9 5/8s, 2012 (Ireland) 42,000 44,205 Momentive Performance Materials, Inc. 144A sr. notes 9 3/4s, 2014 725,000 766,688 Mosaic Co. (The) 144A sr. notes 7 5/8s, 2016 446,000 476,105 Mosaic Co. (The) 144A sr. notes 7 3/8s, 2014 269,000 279,760 Nalco Co. sr. sub. notes 8 7/8s, 2013 1,257,000 1,344,990 NewPage Corp. company guaranty 10s, 2012 246,000 271,830 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 310,000 314,263 Novelis, Inc. company guaranty 7 1/4s, 2015 (acquired various dates from 01/28/05 through 01/26/07, cost $443,313) (RES) 436,000 459,435 PQ Corp. company guaranty 7 1/2s, 2013 124,000 130,510 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 610,000 871,304 Steel Dynamics, Inc. 144A sr. notes 6 3/4s, 2015 $718,000 719,795 Stone Container Corp. sr. notes 8 3/8s, 2012 399,000 405,484 Capital Goods (0.9%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 255,000 258,188 Blount, Inc. sr. sub. notes 8 7/8s, 2012 614,000 644,700 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 286,000 297,440 L-3 Communications Corp. company guaranty 6 1/8s, 2013 4,677,000 4,618,538 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 1,509,000 1,469,389 Legrand SA debs. 8 1/2s, 2025 (France) 1,573,000 1,848,275 Manitowoc Co., Inc. (The) company guaranty 10 1/2s, 2012 291,000 310,643 Milacron Escrow Corp. sec. notes 11 1/2s, 2011 55,000 54,519 Owens-Brockway Glass company guaranty 7 3/4s, 2011 186,000 192,510 Owens-Brockway Glass Container, Inc. sr. sec. notes 8 3/4s, 2012 1,717,000 1,809,289 Owens-Illinois, Inc. debs. 7 1/2s, 2010 207,000 212,175 Communication Services (0.7%) American Cellular Corp. company guaranty 9 1/2s, 2009 375,000 370,313 Cincinnati Bell, Inc. company guaranty 7s, 2015 1,040,000 1,042,600 Digicel, Ltd. 144A sr. notes 9 1/4s, 2012 (Jamaica) 320,000 340,000 Inmarsat Finance PLC company guaranty 7 5/8s, 2012 (United Kingdom) 433,000 452,485 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom) (STP) 1,683,000 1,598,850 iPCS, Inc. 144A sec. FRN 7.48s, 2013 280,000 281,400 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 699,000 721,718 Qwest Corp. debs. 7 1/4s, 2025 382,000 395,370 Qwest Corp. notes 8 7/8s, 2012 2,424,000 2,678,520 Qwest Corp. sr. notes 7 5/8s, 2015 797,000 851,794 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 145,000 153,338 Rural Cellular Corp. sr. sub. notes 9 3/4s, 2010 290,000 299,425 Consumer Cyclicals (2.5%) Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 315,000 327,600 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 265,000 264,669 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 663,075 687,940 Dex Media, Inc. notes 8s, 2013 218,000 228,355 FelCor Lodging LP company guaranty 8 1/2s, 2008 (R) 1,012,000 1,085,370 Ford Motor Co. notes 7.45s, 2031 953,000 754,061 Ford Motor Credit Corp. notes 7 7/8s, 2010 480,000 482,550 Ford Motor Credit Corp. notes 7 3/8s, 2009 382,000 382,296 Ford Motor Credit Corp. sr. notes 9 7/8s, 2011 1,389,000 1,477,168 Ford Motor Credit Corp. sr. unsec 8s, 2016 320,000 311,988 Ford Motor Credit Corp. sr. unsec. 9 3/4s, 2010 873,000 923,786 Ford Motor Credit Corp. sr. unsec. FRN 8.105s, 2012 250,000 246,578 General Motors Corp. debs. 9.4s, 2021 170,000 166,600 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 835,000 920,588 Goodyear Tire & Rubber Co. (The) 144A sr. notes 8 5/8s, 2011 475,000 513,000 Hanesbrands, Inc. 144A sr. notes FRN 8.735s, 2014 170,000 174,675 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 1,460,000 1,492,850 Jostens IH Corp. company guaranty 7 5/8s, 2012 1,393,000 1,426,084 Levi Strauss & Co. sr. notes 9 3/4s, 2015 1,275,000 1,399,313 Levi Strauss & Co. sr. notes 8 7/8s, 2016 560,000 601,300 Meritage Homes Corp. company guaranty 6 1/4s, 2015 (S) 377,000 351,553 Meritage Homes Corp. sr. notes 7s, 2014 90,000 87,300 Meritor Automotive, Inc. notes 6.8s, 2009 135,000 134,325 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 885,000 949,163 MGM Mirage, Inc. company guaranty 6s, 2009 1,929,000 1,931,411 Movie Gallery, Inc. sr. unsecd. notes 11s, 2012 369,000 327,488 NTK Holdings, Inc. sr. disc. notes zero %, 2014 207,000 155,250 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 880,000 913,000 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 935,000 960,713 PRIMEDIA, Inc. company guaranty 8 7/8s, 2011 283,000 291,490 PRIMEDIA, Inc. sr. notes 8s, 2013 1,053,000 1,095,120 R.H. Donnelley Corp. sr. disc. notes Ser. A-2, 6 7/8s, 2013 129,000 127,871 R.H. Donnelley Corp. sr. notes 6 7/8s, 2013 521,000 516,441 Scientific Games Corp. company guaranty 6 1/4s, 2012 1,226,000 1,201,480 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 1,425,000 1,499,813 Standard Pacific Corp. sr. notes 7 3/4s, 2013 88,000 84,480 Station Casinos, Inc. sr. notes 6s, 2012 614,000 601,720 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 136,000 144,500 Texas Industries, Inc. sr. unsecd. notes 7 1/4s, 2013 318,000 329,528 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 825,000 814,688 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 229,000 230,431 United Auto Group, Inc. 144A sr. sub. notes 7 3/4s, 2016 680,000 690,200 USI Holdings Corp. 144A sr. notes FRN 9.23s, 2014 120,000 120,600 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 1,305,000 1,287,056 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 335,000 274,700 Wimar Opco, LLC. 144A sr. sub. notes 9 5/8s, 2014 1,980,000 2,009,700 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 1,087,000 1,089,718 Consumer Staples (2.0%) Affinity Group, Inc. sr. sub. notes 9s, 2012 1,055,000 1,097,200 AMC Entertainment, Inc. company guaranty 11s, 2016 485,000 556,538 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 399,000 407,978 Archibald Candy Corp. company guaranty 10s, 2007 (In default) (F)(NON) 173,688 9,076 Avis Budget Car Rental, LLC 144A sr. notes 7 3/4s, 2016 560,000 572,600 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 47,000 47,118 CCH I, LLC/Capital Corp. sec. notes 11s, 2015 2,450,000 2,603,125 CCH II, LLC/Capital Corp. sr. notes Ser. B, 10 1/4s, 2010 499,000 530,188 CCH, LLC/Capital Corp. sr. notes 10 1/4s, 2010 166,000 176,790 Church & Dwight Co., Inc. company guaranty 6s, 2012 865,000 852,025 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 1,915,000 1,761,800 CSC Holdings, Inc. debs. 7 5/8s, 2018 382,000 389,640 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 2,008,000 2,005,490 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 717,000 739,406 Dean Foods Co. company guaranty 7s, 2016 272,000 275,400 Del Monte Corp. company guaranty 6 3/4s, 2015 640,000 641,600 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 1,085,000 1,139,250 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 1,416,000 1,362,900 Echostar DBS Corp. company guaranty 6 5/8s, 2014 4,144,000 4,206,160 Interpublic Group of Companies, Inc. notes 6 1/4s, 2014 233,000 219,020 OSI Restaurant Partners, Inc. 144A sr. notes 9 5/8s, 2015 220,000 226,325 Playtex Products, Inc. company guaranty 9 3/8s, 2011 330,000 340,725 Playtex Products, Inc. sec. notes 8s, 2011 1,490,000 1,557,050 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 873,000 903,555 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 922,000 984,235 Rental Services Corp. 144A bonds 9 1/2s, 2014 140,000 148,750 United Rentals NA, Inc. sr. sub. notes 7s, 2014 690,000 703,800 Young Broadcasting, Inc. company guaranty 10s, 2011 679,000 690,883 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 570,000 555,750 Energy (2.0%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 2,598,000 2,578,515 Bluewater Finance, Ltd. company guaranty 10 1/4s, 2012 (Cayman Islands) 778,000 811,065 Chaparral Energy, Inc. 144A sr. notes 8 7/8s, 2017 630,000 645,750 CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 1,577,000 1,541,518 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 1,991,000 2,080,595 Cimarex Energy Co. sr. notes 7 1/8s, 2017 275,000 277,750 Complete Production Services, Inc. 144A sr. notes 8s, 2016 1,020,000 1,054,425 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 995,000 972,613 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 625,000 635,938 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 1,410,000 1,413,525 Forest Oil Corp. sr. notes 8s, 2011 1,465,000 1,534,588 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 1,140,000 1,105,800 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 1,013,000 975,013 Massey Energy Co. sr. notes 6 5/8s, 2010 1,497,000 1,513,841 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 698,000 701,490 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 910,000 878,150 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 814,229 833,401 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 695,000 723,787 Peabody Energy Corp. sr. notes 5 7/8s, 2016 1,470,000 1,407,525 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 1,697,000 1,817,911 Pogo Producing Co. sr. sub. notes Ser. B, 8 1/4s, 2011 1,270,000 1,296,988 Pride International, Inc. sr. notes 7 3/8s, 2014 1,619,000 1,661,499 Financial (1.5%) Bosphorus Financial Services, Ltd. 144A sec. FRN 7.16s, 2012 (Cayman Islands) 2,828,000 2,856,540 Crescent Real Estate Equities LP notes 7 1/2s, 2007 (R) 600,000 601,500 Finova Group, Inc. notes 7 1/2s, 2009 837,000 221,805 General Motors Acceptance Corp. FRN 6.306s, 2007 680,000 680,256 General Motors Acceptance Corp. notes 7 3/4s, 2010 176,000 180,516 General Motors Acceptance Corp. notes 7s, 2012 185,000 185,705 General Motors Acceptance Corp. notes 6 7/8s, 2012 404,000 403,717 General Motors Acceptance Corp. notes 6 3/4s, 2014 1,399,000 1,379,628 General Motors Acceptance Corp. sr. unsub. notes 5.85s, 2009 209,000 206,675 Liberty Mutual Insurance 144A notes 7.697s, 2097 1,330,000 1,372,113 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 700,000 703,500 Realogy Corp. 144A sr. notes 10 1/2s, 2014 (R) 1,805,000 1,807,256 UBS Luxembourg SA for Sberbank unsec. sub. notes stepped-coupon 6.23s (7.429s, 2/11/10), 2015 (Luxembourg) (STP) 2,730,000 2,769,585 VTB Capital SA bonds 6 1/4s, 2035 (Luxembourg) 1,724,000 1,795,115 VTB Capital SA sr. notes 6 1/4s, 2035 (Luxembourg) 1,065,000 1,108,931 VTB Capital SA 144A notes 7 1/2s, 2011 (Luxembourg) 2,595,000 2,776,650 Government (0.9%) Pemex Finance, Ltd. bonds 9.69s, 2009 (Cayman Islands) 982,500 1,026,436 Pemex Project Funding Master Trust company guaranty 9 1/2s, 2027 2,500,000 3,456,250 Pemex Project Funding Master Trust company guaranty 5 3/4s, 2015 7,347,000 7,460,879 Health Care (1.0%) Community Health Systems, Inc. sr. sub. notes 6 1/2s, 2012 110,000 113,713 DaVita, Inc. company guaranty 6 5/8s, 2013 291,000 292,091 HCA, Inc. 144A sec. notes 9 1/4s, 2016 1,275,000 1,389,750 HCA, Inc. 144A sec. sr. notes 9 5/8s, 2016 (PIK) 1,095,000 1,194,919 MedQuest, Inc. company guaranty Ser. B, 11 7/8s, 2012 1,100,000 987,250 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 1,450,000 1,401,063 Service Corporation International debs. 7 7/8s, 2013 112,000 115,360 Service Corporation International sr. notes 7s, 2017 333,000 331,335 Service Corporation International sr. notes 6 3/4s, 2016 1,039,000 1,020,818 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 1,412,000 1,383,760 Tenet Healthcare Corp. notes 7 3/8s, 2013 750,000 705,000 Tenet Healthcare Corp. sr. notes 9 7/8s, 2014 598,000 612,950 US Oncology, Inc. company guaranty 9s, 2012 835,000 889,275 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 769,000 796,876 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 590,000 662,275 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) 392,000 400,820 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 337,000 342,055 Technology (0.5%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 649,000 637,643 Freescale Semiconductor, Inc. 144A sr. notes 9 1/8s, 2014 (PIK) 753,000 749,235 Freescale Semiconductor, Inc. 144A sr. notes 8 7/8s, 2014 1,510,000 1,511,888 Freescale Semiconductor, Inc. 144A sr. sub. notes 10 1/8s, 2016 (S) 757,000 764,570 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 435,000 446,963 Iron Mountain, Inc. sr. sub. notes 8 1/4s, 2011 770,000 771,925 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 25,000 21,500 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 660,000 707,850 Xerox Corp. sr. notes 7 5/8s, 2013 767,000 805,350 Xerox Corp. unsec. sr. notes 6 3/4s, 2017 378,000 398,558 Utilities & Power (1.6%) AES Corp. (The) sr. notes 8 7/8s, 2011 107,000 115,828 AES Corp. (The) 144A sec. notes 9s, 2015 1,113,000 1,189,519 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 895,000 955,413 CMS Energy Corp. sr. notes 8.9s, 2008 1,690,000 1,749,150 CMS Energy Corp. sr. notes 7 3/4s, 2010 350,000 371,000 Colorado Interstate Gas Co. debs. 6.85s, 2037 615,000 655,651 Colorado Interstate Gas Co. sr. notes 5.95s, 2015 173,000 174,715 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 284,000 298,910 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 338,000 351,520 El Paso Natural Gas Co. debs. 8 5/8s, 2022 370,000 454,294 El Paso Production Holding Co. company guaranty 7 3/4s, 2013 1,939,000 2,041,412 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 1,010,000 1,002,425 Midwest Generation, LLC sec. sr. notes 8 3/4s, 2034 1,321,000 1,459,705 Mission Energy Holding Co. sec. notes 13 1/2s, 2008 1,445,000 1,578,663 NRG Energy, Inc. sr. notes 7 3/8s, 2016 465,000 483,019 Orion Power Holdings, Inc. sr. notes 12s, 2010 1,115,000 1,287,825 SEMCO Energy, Inc. sr. notes 7 3/4s, 2013 993,000 1,028,119 Southern Union Co. jr. sub. FRN 7.2s, 2066 391,000 397,480 Teco Energy, Inc. notes 7.2s, 2011 350,000 372,750 Teco Energy, Inc. notes 7s, 2012 550,000 585,750 Teco Energy, Inc. sr. notes 6 3/4s, 2015 63,000 66,859 Tennessee Gas Pipeline Co. debs. 7s, 2028 145,000 156,773 Tennessee Gas Pipeline Co. unsec. notes 7 1/2s, 2017 291,000 326,241 Transcontinental Gas Pipeline Corp. debs. 7 1/4s, 2026 875,000 948,281 Utilicorp United, Inc. sr. notes 9.95s, 2011 36,000 39,420 Williams Cos., Inc. (The) notes 8 3/4s, 2032 280,000 325,850 Williams Cos., Inc. (The) notes 8 1/8s, 2012 290,000 316,100 Williams Cos., Inc. (The) notes 7 5/8s, 2019 736,000 802,240 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 336,000 342,300 Williams Partners LP/ Williams Partners Finance Corp. 144A bonds 7 1/4s, 2017 280,000 296,100 Total corporate bonds and notes (cost $184,589,328) COLLATERALIZED MORTGAGE OBLIGATIONS (11.3%)(a) Principal amount Value Amresco Commercial Mortgage Funding I 144A Ser. 97-C1, Class G, 7s, 2029 $571,413 $571,413 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 318,946 315,475 Ser. 01-1, Class K, 6 1/8s, 2036 718,000 605,212 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 7.32s, 2022 1,187,000 1,187,570 FRB Ser. 05-ESHA, Class K, 7.12s, 2020 1,396,000 1,396,151 FRB Ser. 06-LAQ, Class M, 6.97s, 2021 808,000 807,996 FRB Ser. 06-LAQ, Class L, 6.87s, 2021 1,013,000 1,014,547 Banc of America Mortgage Securities IFB Ser. 06-2, Class A4, IO (Interest only), 0.08s, 2036 1,877,757 12,395 Bayview Commercial Asset Trust 144ASer. 07-1, Class S, IO, 1.211s, 2037 8,244,030 1,088,212 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.453s, 2032 481,000 536,042 Broadgate Financing PLC sec. FRB Ser. D, 6.435s, 2023 (United Kingdom) GBP 883,375 1,758,538 Commercial Mortgage Acceptance Corp. Ser. 97-ML1, IO, 0.922s, 2017 $6,036,924 55,889 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 05-F10A, Class A1, 5.42s, 2017 1,942,884 1,942,690 Countrywide Alternative Loan Trust Ser. 06-OA10, Class XBI, IO, 2.257s, 2046 11,285,834 437,326 IFB Ser. 06-6CB, Class 1A3, IO, zero %, 2036 14,034,027 33,440 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class D, 6.12s, 2017 167,000 167,026 FRB Ser. 06-A, Class C, 5.92s, 2017 495,000 495,077 Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, 2033 3,957,000 3,963,727 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class L, 7.17s, 2020 1,356,000 1,356,260 Ser. 98-C2, Class F, 6 3/4s, 2030 3,176,400 3,386,695 FRB Ser. 05-TFLA, Class K, 6.62s, 2020 758,000 757,995 Ser. 98-C1, Class F, 6s, 2040 1,880,000 1,818,327 Ser. 02-CP5, Class M, 5 1/4s, 2035 691,000 610,084 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.85s, 2031 44,262,474 447,812 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 552,708 564,050 DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B5, 5.95s, 2031 1,771,365 1,685,383 DLJ Mortgage Acceptance Corp. 144A Ser. 97-CF1, Class B2, 8.16s, 2030 539,000 506,660 Ser. 97-CF1, Class B1, 7.91s, 2030 173,288 172,421 European Loan Conduit 144A FRB Ser. 22A, Class D, 6.546s, 2014 (Ireland) GBP 995,000 1,989,099 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 6.559s, 2014 (United Kingdom) GBP 705,752 1,408,243 Fannie Mae IFB Ser. 06-70, Class SM, 9.605s, 2036 $548,119 591,638 IFB Ser. 06-62, Class PS, 7.98s, 2036 1,492,639 1,667,855 IFB Ser. 06-76, Class QB, 7.68s, 2036 3,713,547 4,098,018 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 603,158 634,923 Ser. 02-T19, Class A3, 7 1/2s, 2042 495,365 518,329 Ser. 02-14, Class A2, 7 1/2s, 2042 3,551 3,707 Ser. 01-T10, Class A2, 7 1/2s, 2041 471,873 491,577 Ser. 02-T4, Class A3, 7 1/2s, 2041 2,062 2,147 Ser. 01-T3, Class A1, 7 1/2s, 2040 306,740 318,782 Ser. 01-T1, Class A1, 7 1/2s, 2040 935,785 972,828 Ser. 99-T2, Class A1, 7 1/2s, 2039 376,320 396,244 Ser. 00-T6, Class A1, 7 1/2s, 2030 182,631 190,532 Ser. 01-T4, Class A1, 7 1/2s, 2028 864,994 912,538 IFB Ser. 06-63, Class SP, 7.38s, 2036 4,032,047 4,440,377 IFB Ser. 06-60, Class TK, 7.32s, 2036 1,137,344 1,226,616 Ser. 04-W12, Class 1A3, 7s, 2044 779,471 811,219 Ser. 01-T10, Class A1, 7s, 2041 1,880,892 1,937,798 Ser. 07-16, Class TS, IO, 5 1/2s, 2009 11,385,764 207,084 IFB Ser. 05-74, Class CS, 5.39s, 2035 1,228,180 1,248,826 IFB Ser. 05-74, Class CP, 5.243s, 2035 1,077,322 1,109,948 IFB Ser. 06-27, Class SP, 5.06s, 2036 1,553,000 1,606,071 IFB Ser. 06-8, Class HP, 5.06s, 2036 1,791,513 1,828,340 IFB Ser. 06-8, Class WK, 5.06s, 2036 2,802,360 2,839,752 IFB Ser. 05-106, Class US, 5.06s, 2035 2,620,438 2,698,549 IFB Ser. 05-99, Class SA, 5.06s, 2035 1,285,053 1,303,980 Ser. 07-54, Class IA, IO, 1.09s, 2037 (FWC) 3,646,000 199,072 Ser. 07-54, Class IB, IO, 1.09s, 2037 (FWC) 3,646,000 199,072 Ser. 07-54, Class IC, IO, 1.09s, 2037 (FWC) 3,646,000 199,072 Ser. 07-54, Class ID, IO, 1.09s, 2037 (FWC) 3,646,000 199,072 Ser. 07-54, Class IE, IO, 1.09s, 2037 (FWC) 3,646,000 199,072 Ser. 07-54, Class IF, IO, 1.09s, 2037 (FWC) 4,207,000 229,702 IFB Ser. 05-114, Class SP, 4.95s, 2036 756,330 735,531 IFB Ser. 06-60, Class CS, 4.583s, 2036 1,780,004 1,716,772 IFB Ser. 05-95, Class CP, 4.089s, 2035 197,867 197,424 IFB Ser. 05-95, Class OP, 3.923s, 2035 704,000 664,642 IFB Ser. 05-83, Class QP, 3.562s, 2034 426,385 402,526 IFB Ser. 02-36, Class QH, IO, 2.73s, 2029 88,064 276 IFB Ser. 06-90, Class SE, IO, 2.48s, 2036 4,851,943 455,817 IFB Ser. 03-66, Class SA, IO, 2.33s, 2033 2,149,203 167,917 IFB Ser. 07-W2, Class 3A2, IO, 1.96s, 2037 3,551,287 219,830 IFB Ser. 05-113, Class AI, IO, 1.91s, 2036 1,591,556 124,291 IFB Ser. 05-113, Class DI, IO, 1.91s, 2036 1,488,705 94,978 IFB Ser. 06-60, Class DI, IO, 1 3/4s, 2035 4,691,328 261,910 IFB Ser. 07-30, Class WI, IO, 1.44s, 2037 13,463,723 706,470 IFB Ser. 07-22, Class S, IO, 1.43s, 2037 19,255,180 1,187,902 IFB Ser. 07-W2, Class 2A2, IO, 1.43s, 2037 4,604,062 241,017 IFB Ser. 06-128, Class SH, IO, 1.43s, 2037 2,500,402 139,522 IFB Ser. 06-56, Class SM, IO, 1.43s, 2036 3,362,289 185,054 IFB Ser. 06-12, Class SD, IO, 1.43s, 2035 8,128,725 586,894 IFB Ser. 07-30, Class IE, IO, 1.42s, 2037 6,133,948 462,854 IFB Ser. 06-123, Class CI, IO, 1.42s, 2037 4,945,004 328,552 IFB Ser. 05-95, Class CI, IO, 1.38s, 2035 2,703,197 172,803 IFB Ser. 05-84, Class SG, IO, 1.38s, 2035 4,644,298 300,875 IFB Ser. 05-104, Class NI, IO, 1.38s, 2035 3,166,553 212,476 IFB Ser. 04-92, Class S, IO, 1.38s, 2034 3,708,579 197,597 IFB Ser. 05-83, Class QI, IO, 1.37s, 2035 711,159 51,841 IFB Ser. 05-83, Class SL, IO, 1.35s, 2035 8,138,893 425,024 IFB Ser. 06-114, Class IS, IO, 1.33s, 2036 2,726,554 153,369 IFB Ser. 06-20, Class IG, IO, 1.33s, 2036 15,689,640 673,961 IFB Ser. 06-109, Class SH, IO, 1.3s, 2036 2,353,510 175,518 IFB Ser. 06-45, Class SM, IO, 1.28s, 2036 3,842,660 162,114 IFB Ser. 06-8, Class JH, IO, 1.28s, 2036 9,623,893 559,215 IFB Ser. 06-20, Class IB, IO, 1.27s, 2036 6,724,568 278,593 IFB Ser. 05-95, Class OI, IO, 1.27s, 2035 399,118 29,486 IFB Ser. 06-99, Class AS, IO, 1.26s, 2036 402,487 21,614 IFB Ser. 06-98, Class SQ, IO, 1 1/4s, 2036 14,171,840 779,357 IFB Ser. 06-85, Class TS, IO, 1.24s, 2036 5,460,441 261,900 Ser. 03-W17, Class 12, IO, 1.152s, 2033 4,958,836 192,721 IFB Ser. 07-30, Class LI, IO, 1.12s, 2037 3,911,943 229,827 IFB Ser. 07-W2, Class 1A2, IO, 1.11s, 2037 12,316,435 554,711 IFB Ser. 07-15, Class CI, IO, 1.06s, 2037 9,059,156 500,813 IFB Ser. 06-123, Class BI, IO, 1.06s, 2037 12,013,451 638,325 IFB Ser. 06-115, Class JI, IO, 1.06s, 2036 6,650,392 368,909 IFB Ser. 06-123, Class LI, IO, 1s, 2037 4,450,504 225,792 Ser. 03-W10, Class 3A, IO, 0.915s, 2043 8,491,936 140,765 Ser. 03-W10, Class 1A, IO, 0.908s, 2043 7,025,524 101,424 IFB Ser. 07-39, Class AI, IO, 0.8s, 2037 4,920,000 214,297 IFB Ser. 07-32, Class SD, IO, 0.79s, 2037 3,362,904 148,835 IFB Ser. 07-32, Class SC, IO, 0.78s, 2037 4,449,763 195,546 IFB Ser. 05-74, Class SE, IO, 0.78s, 2035 6,564,997 207,211 Ser. 00-T6, IO, 0.766s, 2030 7,743,870 113,415 IFB Ser. 05-87, Class SE, IO, 0.73s, 2035 17,682,504 561,499 Ser. 02-T18, IO, 0.522s, 2042 13,550,918 169,785 Ser. 06-84, Class OP, PO (Principal only), zero %, 2036 164,837 160,892 Ser. 361, Class 1, PO, zero %, 2035 5,288,776 4,292,917 Ser. 04-38, Class AO, PO, zero %, 2034 1,015,758 738,329 Ser. 04-61, Class CO, PO, zero %, 2031 919,000 754,682 Ser. 99-51, Class N, PO, zero %, 2029 140,421 117,120 Ser. 07-31, Class TS, IO, zero %, 2009 7,172,720 130,457 Ser. 07-15, Class IM, IO, zero %, 2009 2,782,790 50,663 FRB Ser. 05-117, Class GF, zero %, 2036 566,008 528,523 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-58, Class 4A, 7 1/2s, 2043 10,825 11,350 Ser. T-60, Class 1A2, 7s, 2044 3,548,432 3,689,615 Ser. T-57, Class 1AX, IO, 0.005s, 2043 4,369,831 51,564 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.365s, 2020 10,786,395 471,991 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 776,216 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 1,219,000 1,324,111 Freddie Mac IFB Ser. 3153, Class UK, 7 1/2s, 2036 92,251 105,532 IFB Ser. 3182, Class PS, 7.32s, 2032 425,396 471,446 IFB Ser. 3081, Class DC, 5.22s, 2035 1,048,906 1,066,731 IFB Ser. 3114, Class GK, 5.12s, 2036 700,974 712,393 Ser. 3311, Class IA, IO, 1.09s, 2037 (FWC) 3,921,000 229,059 Ser. 3311, Class IB, IO, 1.09s, 2037 (FWC) 3,921,000 229,059 Ser. 3311, Class IC, IO, 1.09s, 2037 (FWC) 3,921,000 229,059 Ser. 3311, Class ID, IO, 1.09s, 2037 (FWC) 3,921,000 229,059 Ser. 3311, Class IE, IO, 1.09s, 2037 (FWC) 3,921,000 229,059 IFB Ser. 2979, Class AS, 4.767s, 2034 461,540 457,702 IFB Ser. 3065, Class DC, 3.9s, 2035 1,603,893 1,518,499 IFB Ser. 3050, Class SA, 3.575s, 2034 1,160,966 1,072,412 IFB Ser. 2828, Class TI, IO, 1.73s, 2030 1,489,030 93,179 IFB Ser. 3284, Class IV, IO, 1.43s, 2037 2,116,501 153,404 IFB Ser. 3287, Class SD, IO, 1.43s, 2037 3,236,336 200,315 IFB Ser. 3028, Class ES, IO, 1.43s, 2035 7,689,810 516,985 IFB Ser. 3042, Class SP, IO, 1.43s, 2035 1,796,932 114,285 IFB Ser. 3045, Class DI, IO, 1.41s, 2035 15,056,794 745,968 IFB Ser. 3054, Class CS, IO, 1.38s, 2035 1,689,628 72,865 IFB Ser. 3107, Class DC, IO, 1.38s, 2035 8,193,033 579,649 IFB Ser. 3066, Class SI, IO, 1.38s, 2035 5,234,276 356,073 IFB Ser. 2950, Class SM, IO, 1.38s, 2016 1,287,731 72,966 IFB Ser. 3031, Class BI, IO, 1.37s, 2035 1,449,024 104,794 IFB Ser. 3114, Class TS, IO, 1.33s, 2030 9,434,952 471,261 IFB Ser. 3240, Class S, IO, 1.3s, 2036 7,685,496 476,599 IFB Ser. 3065, Class DI, IO, 1.3s, 2035 1,139,997 82,255 IFB Ser. 3174, Class BS, IO, 1.2s, 2036 5,114,118 204,103 IFB Ser. 3152, Class SY, IO, 1.16s, 2036 6,807,942 408,229 IFB Ser. 3199, Class S, IO, 1.13s, 2036 5,884,778 315,387 IFB Ser. 3284, Class LI, IO, 1.12s, 2037 5,596,548 318,250 IFB Ser. 3281, Class AI, IO, 1.11s, 2037 9,097,602 520,023 IFB Ser. 3240, Class GS, IO, 1.06s, 2036 4,650,422 252,806 IFB Ser. 3288, Class SJ, IO, 0.81s, 2037 4,441,340 167,938 IFB Ser. 3284, Class CI, IO, 0.8s, 2037 10,707,905 510,436 IFB Ser. 3016, Class SQ, IO, 0.79s, 2035 3,374,379 95,961 IFB Ser. 3284, Class WI, IO, 0.78s, 2037 17,845,735 796,018 Ser. 3300, PO, zero %, 2037 1,982,000 1,590,013 Ser. 3174, PO, zero %, 2036 256,771 220,727 Ser. 236, PO, zero %, 2036 1,330,200 1,069,515 FRB Ser. 3022, Class TC, zero %, 2035 219,718 223,855 FRB Ser. 2986, Class XT, zero %, 2035 148,688 144,814 FRB Ser. 3046, Class WF, zero %, 2035 254,223 245,770 FRB Ser. 3054, Class XF, zero %, 2034 146,913 142,391 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class F, 7.787s, 2033 251,000 266,446 Ser. 00-1, Class G, 6.131s, 2033 1,159,000 1,064,611 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 1,022,427 1,049,049 Government National Mortgage Association Ser. 07-25, Class SB, IO, 6s, 2037 7,355,000 389,080 Ser. 07-26, Class SA, IO, 6s, 2037 10,655,000 530,224 Ser. 07-26, Class SD, IO, 6s, 2037 5,259,000 284,091 Ser. 07-25, Class SA, IO, 6s, 2037 (FWC) 3,754,000 195,583 IFB Ser. 05-66, Class SP, 3.1s, 2035 984,212 906,847 IFB Ser. 07-1, Class SL, IO, 2.04s, 2037 1,568,179 107,473 IFB Ser. 07-1, Class SM, IO, 2.03s, 2037 1,569,164 107,070 IFB Ser. 07-9, Class BI, IO, 1 1/2s, 2037 9,782,941 506,810 IFB Ser. 06-38, Class SG, IO, 1.33s, 2033 10,714,267 415,001 IFB Ser. 07-9, Class DI, IO, 1.19s, 2037 4,916,586 218,372 IFB Ser. 07-9, Class AI, IO, 1.18s, 2037 5,605,266 278,399 IFB Ser. 05-65, Class SI, IO, 1.03s, 2035 3,591,035 137,667 IFB Ser. 07-19, Class SJ, IO, 0.88s, 2037 4,667,000 148,761 IFB Ser. 07-9, Class CI, IO, 0.88s, 2037 6,388,930 223,135 Ser. 98-2, Class EA, PO, zero %, 2028 137,548 113,119 GS Mortgage Securities Corp. II 144A FRB Ser. 03-FL6A, Class L, 8.57s, 2015 417,000 417,000 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 492,082 511,229 Ser. 98-C4, Class J, 5.6s, 2035 965,000 875,388 Lehman Mortgage Trust IFB Ser. 06-5, Class 2A2, IO, 1.83s, 2036 5,926,383 268,235 IFB Ser. 07-2, Class 2A13, IO, 1.37s, 2037 4,238,025 240,406 IFB Ser. 06-9, Class 2A2, IO, 1.3s, 2037 5,076,149 285,533 IFB Ser. 06-7, Class 2A4, IO, 1.23s, 2036 8,945,259 330,372 IFB Ser. 06-7, Class 2A5, IO, 1.23s, 2036 8,060,803 419,450 IFB Ser. 06-6, Class 1A2, IO, 1.18s, 2036 3,421,029 129,482 IFB Ser. 06-6, Class 1A3, IO, 1.18s, 2036 4,541,224 217,401 IFB Ser. 06-5, Class 1A3, IO, 0.08s, 2036 1,598,385 7,251 IFB Ser. 06-4, Class 1A3, IO, 0.08s, 2036 2,302,124 18,730 IFB Ser. 06-7, Class 1A3, IO, 0.03s, 2036 3,688,922 20,316 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 1,154,000 983,064 Ser. 04-1A, Class K, 5.45s, 2040 411,000 335,495 Ser. 04-1A, Class L, 5.45s, 2040 187,000 140,462 MASTR Adjustable Rate Mortgages Trust Ser. 04-13, Class 3A6, 3.786s, 2034 554,000 536,067 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.049s, 2049 111,409,473 1,675,494 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 05-A9, Class 3A1, 5.284s, 2035 986,638 984,788 Ser. 96-C2, Class JS, IO, 2.282s, 2028 2,459,459 239,989 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.047s, 2037 1,387,223 449,980 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 2,455,000 2,524,253 Morgan Stanley Capital I 144A Ser. 04-RR, Class F7, 6s, 2039 3,360,000 2,464,875 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.387s, 2035 2,969,365 2,968,752 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.235s, 2030 459,501 469,143 Ser. 97-MC2, Class X, IO, 1.319s, 2012 3,226,080 13,331 Permanent Financing PLC FRB Ser. 8, Class 2C, 5.74s, 2042 (United Kingdom) 1,112,000 1,111,926 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 285,000 275,378 Residential Asset Securitization Trust IFB Ser. 06-A7CB, Class 1A6, IO, 0.23s, 2036 893,589 11,205 SBA CMBS Trust 144A Ser. 05-1A, Class E, 6.706s, 2035 595,000 601,269 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 316,000 271,316 Ser. 04-1A, Class M, 5s, 2018 (Cayman Islands) 345,000 296,592 Ser. 04-1A, Class N, 5s, 2018 (Cayman Islands) 325,000 259,734 Ser. 03-1A, Class N, 0 1/2s, 2018 (Cayman Islands) 376,000 297,348 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 6.641s, 2014 (Ireland) GBP 444,138 888,242 FRB Ser. 05-CT1A, Class D, 6.633s, 2014 (Ireland) GBP 1,185,207 2,372,176 URSUS EPC 144A FRB Ser. 1-A, Class D, 6.574s, 2012 (Ireland) GBP 515,443 1,030,423 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 8.62s, 2018 $917,000 916,835 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR16, Class 2A1, 4.946s, 2035 33,875 33,632 Ser. 05-AR13, Class 1A4, IO, 0.742s, 2035 25,920,576 373,681 Total collateralized mortgage obligations (cost $141,536,885) ASSET-BACKED SECURITIES (9.7%)(a) Principal amount Value Ameriquest Finance NIM Trust 144A Ser. 04-RN9, Class N2, 10s, 2034 (Cayman Islands) $153,379 $138,041 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 743,000 748,262 Ser. 04-1A, Class E, 6.42s, 2039 420,000 417,984 Asset Backed Funding Certificates 144A FRB Ser. 06-OPT3, Class B, 7.82s, 2036 117,000 79,943 Asset Backed Securities Corp. Home Equity Loan Trust 144A FRB Ser. 06-HE2, Class M10, 7.82s, 2036 1,001,000 736,290 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 6.02s, 2033 532,693 534,940 Bank One Issuance Trust FRB Ser. 03-C4, Class C4, 6.35s, 2011 740,000 746,677 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 8.57s, 2034 507,000 501,138 FRB Ser. 06-PC1, Class M9, 7.07s, 2035 364,000 236,600 Bear Stearns Asset Backed Securities, Inc. 144A FRB Ser. 06-HE2, Class M10, 7.57s, 2036 552,000 358,800 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 1,597,111 1,139,189 Ser. 00-A, Class A2, 7.575s, 2030 289,909 208,337 Ser. 99-B, Class A4, 7.3s, 2016 1,376,850 906,566 Ser. 99-B, Class A3, 7.18s, 2015 2,353,315 1,537,009 FRB Ser. 00-A, Class A1, 5.48s, 2030 305,811 174,313 Broadhollow Funding, LLC 144A FRB Ser. 04-A, Class Sub, 7.32s, 2009 1,174,000 1,121,170 Capital Auto Receivables Asset Trust 144A Ser. 06-1, Class D, 7.16s, 2013 500,000 500,957 CARSSX Finance, Ltd. 144A FRB Ser. 04-AA, Class B4, 10.82s, 2011 (Cayman Islands) 330,105 339,038 FRB Ser. 04-AA, Class B3, 8.67s, 2011 (Cayman Islands) 56,179 56,943 Chase Credit Card Master Trust FRB Ser. 03-3, Class C, 6.4s, 2010 860,000 869,104 CHEC NIM Ltd., 144A Ser. 04-2, Class N3, 8s, 2034 (Cayman Islands) 6,864 6,764 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-HE4, Class M11, 7.82s, 2035 599,000 382,042 FRB Ser. 05-HE4, Class M12, 7.37s, 2035 899,000 528,432 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 2,170,841 2,031,491 Ser. 00-4, Class A6, 8.31s, 2032 7,133,000 6,312,705 Ser. 00-5, Class A7, 8.2s, 2032 1,053,000 947,961 Ser. 00-1, Class A5, 8.06s, 2031 2,133,126 1,877,151 Ser. 00-4, Class A5, 7.97s, 2032 470,000 417,228 Ser. 00-5, Class A6, 7.96s, 2032 1,631,000 1,504,808 Ser. 02-1, Class M1F, 7.954s, 2033 85,000 88,584 Ser. 00-4, Class A4, 7.73s, 2031 35,990 35,990 Ser. 01-3, Class M2, 7.44s, 2033 176,198 12,334 FRB Ser. 02-1, Class M1A, 7.37s, 2033 4,326,000 4,305,384 Ser. 01-4, Class A4, 7.36s, 2033 492,429 512,363 Ser. 00-6, Class A5, 7.27s, 2031 176,279 177,084 FRB Ser. 01-4, Class M1, 7.07s, 2033 573,000 217,740 Ser. 01-1, Class A5, 6.99s, 2032 1,895,066 1,857,165 Ser. 01-3, Class A4, 6.91s, 2033 5,990,012 5,945,992 Ser. 02-1, Class A, 6.681s, 2033 2,337,172 2,375,998 Countrywide Asset Backed Certificates 144A Ser. 04-6N, Class N1, 6 1/4s, 2035 45,537 45,309 Ser. 04-BC1N, Class Note, 5 1/2s, 2035 50,081 48,328 Countrywide Home Loans Ser. 06-0A5, Class X, IO, 2.199s, 2046 8,294,508 310,955 Ser. 05-2, Class 2X, IO, 1.16s, 2035 8,568,611 183,422 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 0.802s, 2035 7,074,626 210,989 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 838,000 798,981 DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 545,000 559,308 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7.719s, 2039 2,062,273 2,094,496 Fremont NIM Trust 144A Ser. 04-3, Class B, 7 1/2s, 2034 81,238 723 Ser. 04-3, Class A, 4 1/2s, 2034 3,186 46 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 1,347,000 1,342,311 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 7.158s, 2043 (United Kingdom) GBP 2,090,000 4,265,024 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 (United Kingdom) EUR 2,785,000 3,854,464 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $1,703,968 1,744,110 Ser. 94-4, Class B2, 8.6s, 2019 618,872 485,989 Ser. 93-1, Class B, 8.45s, 2018 1,112,925 1,062,254 Ser. 99-5, Class A5, 7.86s, 2030 8,859,947 8,461,249 Ser. 96-8, Class M1, 7.85s, 2027 754,000 764,670 Ser. 95-8, Class B1, 7.3s, 2026 704,416 706,621 Ser. 95-4, Class B1, 7.3s, 2025 726,329 748,771 Ser. 97-6, Class M1, 7.21s, 2029 1,325,000 1,267,088 Ser. 95-F, Class B2, 7.1s, 2021 95,931 96,111 Ser. 99-3, Class A7, 6.74s, 2031 1,438,000 1,435,066 Ser. 99-3, Class A5, 6.16s, 2031 11,669 11,742 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 3,211,001 3,127,123 Ser. 99-5, Class A4, 7.59s, 2028 85,479 86,998 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 712,336 708,425 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 7.32s, 2030 (Cayman Islands) 729,000 730,604 FRB Ser. 05-1A, Class E, 7.12s, 2030 (Cayman Islands) 360,510 353,769 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (Cayman Islands) 429,106 377,613 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 8.32s, 2036 (Cayman Islands) 1,485,000 1,565,863 FRB Ser. 02-1A, Class FFL, 8.07s, 2037 (Cayman Islands) 2,440,000 2,440,000 Lothian Mortgages PLC 144A FRB Ser. 3A, Class D, 6.48s, 2039 (United Kingdom) GBP 1,700,000 3,398,470 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 8.57s, 2032 $2,025,781 1,580,109 MASTR Asset Backed Securities NIM Trust 144A Ser. 04-HE1A, Class Note, 5.191s, 2034 (Cayman Islands) 6,190 3,095 MBNA Credit Card Master Note Trust FRB Ser. 03-C5, Class C5, 6 1/2s, 2010 860,000 869,468 Merrill Lynch Mortgage Investors, Inc. 144A Ser. 04-FM1N, Class N1, 5s, 2035 (Cayman Islands) 19,589 19,295 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 249,272 247,672 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 8.52s, 2034 458,000 389,300 Morgan Stanley Auto Loan Trust 144A Ser. 04-HB2, Class E, 5s, 2012 120,638 118,678 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 7.32s, 2039 (Cayman Islands) 500,000 509,688 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 361,650 354,600 Ser. 04-B, Class C, 3.93s, 2012 158,238 154,328 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 2,008,108 1,775,170 Ser. 00-A, Class A2, 7.765s, 2017 296,380 227,467 Ser. 95-B, Class B1, 7.55s, 2021 542,000 338,750 Ser. 00-D, Class A4, 7.4s, 2030 1,945,000 1,269,342 Ser. 02-B, Class A4, 7.09s, 2032 834,742 801,911 Ser. 99-B, Class A4, 6.99s, 2026 2,189,206 2,071,504 Ser. 01-D, Class A4, 6.93s, 2031 1,494,028 1,170,998 Ser. 01-E, Class A4, 6.81s, 2031 1,997,111 1,777,247 Ser. 01-C, Class A2, 5.92s, 2017 2,237,323 1,131,640 Ser. 02-C, Class A1, 5.41s, 2032 2,633,549 2,409,871 Ser. 01-D, Class A2, 5.26s, 2019 301,873 220,797 Ser. 01-E, Class A2, 5.05s, 2019 2,031,174 1,614,783 Ser. 02-A, Class A2, 5.01s, 2020 598,988 464,948 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 527,034 472,090 Ocean Star PLC 144A FRB Ser. 04-A, Class E, 11.86s, 2018 (Ireland) 1,695,000 1,714,069 FRB Ser. 05-A, Class E, 9.96s, 2012 (Ireland) 466,000 474,574 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 7.82s, 2035 783,000 556,165 Park Place Securities, Inc. FRB Ser. 04-MCW1, Class A2, 5.7s, 2034 1,036,877 1,037,202 Park Place Securities, Inc. 144A FRB Ser. 04-MHQ1, Class M10, 7.82s, 2034 300,000 258,000 People's Choice Net Interest Margin Note 144A Ser. 04-2, Class B, 5s, 2034 17,274 16,289 Permanent Financing PLC FRB Ser. 3, Class 3C, 6.49s, 2042 (United Kingdom) 680,000 685,301 FRB Ser. 6, Class 3C, 6.208s, 2042 (United Kingdom) GBP 1,731,000 3,471,169 Residential Asset Securities Corp. Ser. 01-KS3, Class AII, 5.78s, 2031 $4,427,948 4,428,745 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 7.8s, 2035 778,000 466,800 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 1.37s, 2037 9,938,733 525,315 Residential Mortgage Securities 144A FRB Ser. 20A, Class B1A, 6.314s, 2038 (United Kingdom) GBP 250,000 502,821 Rural Housing Trust Ser. 87-1, Class D, 6.33s, 2026 $139,471 140,086 SAIL Net Interest Margin Notes 144A Ser. 03-3, Class A, 7 3/4s, 2033 (Cayman Islands) 33,837 105 Ser. 03-BC2A, Class A, 7 3/4s, 2033 (Cayman Islands) 145,799 5,832 Ser. 03-10A, Class A, 7 1/2s, 2033 (Cayman Islands) 96,609 10 Ser. 03-5, Class A, 7.35s, 2033 (Cayman Islands) 24,331 715 Ser. 03-8A, Class A, 7s, 2033 (Cayman Islands) 14,179 61 Ser. 03-9A, Class A, 7s, 2033 (Cayman Islands) 19,982 32 Ser. 03-6A, Class A, 7s, 2033 (Cayman Islands) 6,641 133 Ser. 03-7A, Class A, 7s, 2033 (Cayman Islands) 40,481 202 Sasco Net Interest Margin Trust 144A Ser. 03-BC1, Class B, zero %, 2033 (Cayman Islands) 530,404 53 Soundview Home Equity Loan Trust 144A FRB Ser. 05-4, Class M10, 7.82s, 2036 463,000 319,470 South Coast Funding 144A FRB Ser. 3A, Class A2, 6.56s, 2038 (Cayman Islands) 200,000 200,620 Structured Asset Investment Loan Trust 144A FRB Ser. 05-HE3, Class M11, 6.156s, 2035 858,000 444,856 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 5.86s, 2015 3,478,233 3,473,885 Structured Asset Securities Corp. Ser. 07-6, Class AI, IO, 5s, 2037 (FWC) 9,318,000 352,342 Ser. 07-6, Class IA, IO, 5s, 2037 (FWC) 9,318,000 282,335 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 (Cayman Islands) 904,000 883,027 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 (Cayman Islands) 756,000 718,805 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 6.255s, 2044 (United Kingdom) 1,119,266 1,119,244 Whole Auto Loan Trust 144A Ser. 04-1, Class D, 5.6s, 2011 42,076 42,038 Total asset-backed securities (cost $126,060,156) SENIOR LOANS (6.1%)(a)(c) Principal amount Value Basic Materials (0.8%) Celanese Corp. bank term loan FRN Ser. B, 7.099s, 2014 $600,000 $602,750 Freeport-McMoRan Copper & Gold, Inc. bank term loan FRN Ser. B, 7.07s, 2014 3,429,996 3,439,950 Georgia-Pacific Corp. bank term loan FRN Ser. B, 7.093s, 2013 1,472,232 1,478,890 Georgia-Pacific Corp. bank term loan FRN Ser. B2, 7.09s, 2012 598,500 601,206 Hexion Specialty Chemicals, Inc. bank term loan FRN 7 7/8s, 2013 497,500 500,920 Innophos, Inc. bank term loan FRN 7.57s, 2010 337,321 338,586 Lyondell Chemical Co. bank term loan FRN Ser. B, 7.11s, 2013 199,000 199,522 Momentive Performance Materials, Inc. bank term loan FRN 7 5/8s, 2013 349,125 350,580 NewPage Corp. bank term loan FRN 7 5/8s, 2011 347,644 350,252 Novelis, Inc. bank term loan FRN 7.61s, 2012 305,627 305,866 Novelis, Inc. bank term loan FRN Ser. B, 7.61s, 2012 530,826 531,241 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 7.355s, 2012 1,988,576 2,003,118 Smurfit-Stone Container Corp. bank term loan FRN 5.222s, 2010 43,665 43,968 Smurfit-Stone Container Corp. bank term loan FRN Ser. B, 7 3/8s, 2011 173,464 174,667 Smurfit-Stone Container Corp. bank term loan FRN Ser. C, 7 3/8s, 2011 64,534 64,982 Capital Goods (0.2%) Berry Plastics Holding Corp. bank term loan FRN 7.35s, 2015 300,000 300,703 Graham Packaging Co. bank term loan FRN 7 5/8s, 2011 200,000 201,042 Graham Packaging Corp. bank term loan FRN Ser. B, 7.687s, 2011 21,032 21,141 Hexcel Corp. bank term loan FRN Ser. B, 7.108s, 2012 583,790 584,763 Mueller Group, Inc. bank term loan FRN 7.359s, 2012 626,056 629,708 Terex Corp. bank term loan FRN Ser. D, 7.1s, 2013 99,250 99,374 Transdigm, Inc. bank term loan FRN 7.348s, 2013 450,000 452,250 Communication Services (0.5%) Consolidated Communications Holdings, Inc. bank term loan FRN Ser. D, 7.102s, 2011 297,884 298,629 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 7 1/8s, 2012 541,884 543,239 Idearc, Inc. bank term loan FRN Ser. B, 7.35s, 2014 1,147,125 1,154,376 Intelsat, Ltd. bank term loan FRN Ser. B, 7.349s, 2013 (Bermuda) 1,194,000 1,201,164 MetroPCS Wireless, Inc. bank term loan FRN 7 5/8s, 2013 447,750 450,492 PanAmSat Corp. bank term loan FRN Ser. B, 7.349s, 2013 1,194,000 1,202,284 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 7.12s, 2012 796,571 796,571 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 7.32s, 2013 365,085 366,910 Consumer Cyclicals (1.3%) Adesa, Inc. bank term loan FRN 7.6s, 2013 1,000,000 1,006,000 Boise Cascade Corp. bank term loan FRN Ser. D, 6.82s, 2011 1,122,275 1,124,570 CCM Merger, Inc. bank term loan FRN Ser. B, 7.35s, 2012 1,178,022 1,180,967 Coinmach Corp. bank term loan FRN Ser. B-1, 7 7/8s, 2012 547,226 550,475 Cooper Tire & Rubber Co. bank term loan FRN Ser. B, 7 7/8s, 2012 450,227 452,478 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. C, 7 7/8s, 2012 1,159,004 1,164,799 Custom Building Products bank term loan FRN Ser. B, 7.6s, 2011 1,166,577 1,165,119 Dex Media West, LLC bank term loan FRN Ser. B1, 6.857s, 2010 842,346 842,556 Michaels Stores, Inc. bank term loan FRN Ser. B, 8 1/8s, 2013 487,135 490,383 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 7.346s, 2013 892,236 899,555 Nortek Holdings, Inc. bank term loan FRN Ser. B, 7.345s, 2011 302,190 302,945 PRIMEDIA, Inc. bank term loan FRN Ser. B, 7.57s, 2013 295,500 295,161 R.H. Donnelley, Inc. bank term loan FRN Ser. D-26.851s, 2011 1,985,925 1,986,669 R.H. Donnelley, Inc. bank term loan FRN Ser. A-4, 6.57s, 2009 90,855 90,496 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6.852s, 2011 742,917 742,299 Standard-Pacific Corp. bank term loan FRN Ser. B, 6.86s, 2013 199,999 197,499 Sun Media Corp. bank term loan FRN Ser. B, 7.126s, 2009 (Canada) 275,130 275,474 Trump Hotel & Casino Resort, Inc. bank term loan FRN 5.62s, 2012 167,553 168,600 Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. B-1, 7.87s, 2012 167,129 168,174 TRW Automotive, Inc. bank term loan FRN Ser. B, 6.938s, 2010 1,037,830 1,036,046 TRW Automotive, Inc. bank term loan FRN Ser. B2, 6 7/8s, 2010 233,050 232,467 Venetian Casino Resort, LLC bank term loan FRN Ser. B, 7.09s, 2011 1,012,507 1,015,428 Venetian Casino Resort, LLC bank term loan FRN Ser. DD, 7.09s, 2011 208,764 209,367 Visant Holding Corp. bank term loan FRN Ser. C, 7.33s, 2010 1,056,773 1,060,736 Consumer Staples (1.6%) Affinion Group, Inc. bank term loan FRN Ser. B, 7.859s, 2013 1,756,285 1,769,018 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 7.61s, 2013 913,083 907,092 Cablevision Systems Corp. bank term loan FRN 7.11s, 2013 2,128,500 2,135,418 Cebridge Connections, Inc. bank term loan FRN Ser. B, 7.61s, 2013 650,000 649,188 Cebridge Connections, Inc. bank term loan FRN Ser. B, 7.35s, 2013 700,000 699,125 Charter Communications, Inc.bank term loan FRN 7.985s, 2013 2,775,254 2,772,151 Charter Communications, Inc. bank term loan FRN 7.85s, 2014 400,000 400,000 Charter Communications, Inc. bank term loan FRN Ser. B, 7.36s, 2014 100,000 99,828 Dean Foods Co. bank term loan FRN Ser. B, 6.86s, 2014 1,500,000 1,502,111 Gray Television, Inc. bank term loan FRN Ser. B, 6.853s, 2014 (U) 350,000 349,563 Insight Midwest, LP bank term loan FRN 7.36s, 2014 136,150 136,788 Jean Coutu Group, Inc. bank term loan FRN Ser. B, 7 7/8s, 2011 (Canada) 211,387 211,488 Mediacom Communications Corp. bank term loan FRN Ser. C, 7.1s, 2015 985,031 984,416 Mediacom Communications Corp. bank term loan FRN Ser. DD, 7.1s, 2015 239,400 238,702 MGM Studios, Inc. bank term loan FRN Ser. B, 8.6s, 2011 1,206,823 1,207,295 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 8.099s, 2014 600,000 603,750 Prestige Brands, Inc. bank term loan FRN Ser. B, 7.634s, 2011 925,596 929,453 Regal Cinemas, Inc. bank term loan FRN Ser. B, 7.1s, 2010 1,172,056 1,174,933 Reynolds American, Inc. bank term loan FRN Ser. B, 7.114s, 2012 496,250 499,086 Six Flags, Inc. bank term loan FRN Ser. B, 8.604s, 2009 802,004 806,348 Spanish Broadcasting Systems, Inc. bank term loan FRN 7.1s, 2012 785,965 786,702 Universal City Development Partners bank term loan FRN Ser. B, 7.36s, 2011 1,136,666 1,141,639 Warner Music Group bank term loan FRN Ser. B, 7.36s, 2011 462,123 463,625 Young Broadcasting, Inc. bank term loan FRN Ser. B, 7.937s, 2012 476,110 477,895 Energy (0.5%) CR Gas Storage bank term loan FRN 7.09s, 2013 660,304 660,717 CR Gas Storage bank term loan FRN 7.09s, 2013 110,272 110,341 CR Gas Storage bank term loan FRN 7.07s, 2013 117,214 117,360 CR Gas Storage bank term loan FRN Ser. DD, 7.07s, 2013 74,697 74,791 Key Energy Services, Inc. bank term loan FRN 7.86s, 2010 125,000 125,547 Key Energy Services, Inc. bank term loan FRN Ser. B, 7.856s, 2012 1,857,797 1,865,925 Meg Energy Corp. bank term loan FRN 7.35s, 2013 (Canada) 222,750 224,281 Meg Energy Corp. bank term loan FRN Ser. DD, 6s, 2013 (Canada) 225,000 224,068 Petroleum Geo-Services ASA bank term loan FRN Ser. B, 7.6s, 2012 (Norway) 57,324 57,653 Targa Resources, Inc. bank term loan FRN 7.36s, 2012 969,113 975,321 Targa Resources, Inc. bank term loan FRN 5.225s, 2012 236,129 237,642 Western Refining, Inc. bank term loan FRN Ser. B, 7.11s, 2014 1,205,357 1,206,864 Western Refining, Inc. bank term loan FRN Ser. DD, 0 3/4s, 2014 294,643 295,011 Financial (0.1%) Realogy Corp. bank term loan FRN 8.35s, 2013 408,333 409,901 Realogy Corp. bank term loan FRN Ser. B, 8.35s, 2013 1,516,667 1,522,489 Health Care (0.6%) AmeriPath, Inc. bank term loan FRN Ser. B, 7.36s, 2012 92,301 92,208 Carestream Health, Inc. bank term loan FRN 7.35s, 2013 550,000 550,894 Davita, Inc. bank term loan FRN Ser. B, 6.842s, 2012 550,000 551,332 Health Management Associates, Inc. bank term loan FRN 7.1s, 2014 2,428,000 2,436,768 Healthsouth Corp. bank term loan FRN Ser. B, 7.847s, 2013 2,332,375 2,346,423 IASIS Healthcare, LLC/ IASIS Capital Corp. bank term loan FRN Ser. DD, 1s, 2014 131,161 131,448 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 10.6s, 2014 650,000 650,813 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.35s, 2014 34,976 35,053 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 7.35s, 2014 383,863 384,703 LifePoint, Inc. bank term loan FRN Ser. B, 6.985s, 2012 277,625 276,515 Psychiatric Solutions, Inc. bank term loan FRN Ser. B, 7.092s, 2012 307,363 307,683 Stewart Enterprises, Inc. bank term loan FRN Ser. B, 7.129s, 2011 195,727 195,972 Technology (0.3%) Affiliated Computer Services, Inc. bank term loan FRN Ser. B2, 7.32s, 2013 99,250 99,374 AMI Semiconductor, Inc. bank term loan FRN 6.82s, 2012 628,150 624,617 Aspect Software, Inc. bank term loan FRN 8 3/8s, 2011 49,750 50,165 JDA Software Group, Inc. bank term loan FRN Ser. B, 7.61s, 2013 106,768 107,702 Sabre Holdings Corp. bank term loan FRN 7.6s, 2014 550,000 551,146 SunGard Data Systems, Inc. bank term loan FRN 7.36s, 2014 1,172,063 1,181,146 Travelport bank term loan FRN 8.364s, 2013 12,491 12,593 Travelport bank term loan FRN Ser. B, 8.35s, 2013 126,871 127,902 UGS Corp. bank term loan FRN Ser. C, 7.097s, 2012 816,552 815,872 Transportation (0.1%) Delta Airlines, Inc. bank term loan FRN 7.35s, 2012 150,000 150,609 United Airlines Corp. bank term loan FRN Ser. B, 7 3/8s, 2014 1,500,000 1,499,414 Utilities & Power (0.1%) Mirant North America, LLC. bank term loan FRN 7.07s, 2013 121,419 121,548 NRG Energy, Inc. bank term loan FRN Ser. B, 7.35s, 2013 1,203,891 1,212,384 Total senior loans (cost $79,620,000) PREFERRED STOCKS (0.1%)(a) (cost $605,823) Shares Value Rural Cellular Corp. Ser. B, 11.375% cum. pfd. 828 COMMON STOCKS (0.1%)(a) Shares Value Bohai Bay Litigation, LLC (Units) (F) 1,327 $18,783 Contifinancial Corp. Liquidating Trust Units (F) 5,373,898 537 Owens Corning, Inc. (NON) 15,082 462,263 VFB LLC (acquired various dates from 06/22/99 through 12/08/03, cost $1,311,474) (F)(RES)(NON) 1,795,382 37,139 WHX Corp. (NON) 28,842 271,115 XCL Warranty Escrow (F) 1,327 189,473 Total common stocks (cost $5,312,336) CONVERTIBLE PREFERRED STOCKS (%)(a) (cost $221,464) Shares Value Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 4,826 PURCHASED OPTIONS (1.2%)(a) Expiration date/strike price Contract amount Value Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate swap of 4.3725% versus the six month EUR-EURIBOR-Telerate maturing April 22, 2009. Apr-09 / 4.373 EUR 151,430,000 $1,123,963 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate swap of 4.3725% versus the six month EUR-EURIBOR-Telerate maturing April 22, 2009. Apr-09 / 4.373 EUR 151,430,000 925,130 Option on an interest rate swap with Morgan Stanley Capital Services, Inc. for the right to pay a fixed rate of 6.6975% versus the three month AUD-BBR-BBSW maturing on May 10, 2008. May-07 / 6.698 AUD 175,350,000 43 Option on an interest rate swap with Citibank for the right to pay a fixed rate of 4.0625% versus the six-month EUR-EURIBOR-Telerate maturing on March 25, 2011. Mar-09 / 4.063 EUR 17,330,000 171,253 Option on an interest rate swap with Citibank, N.A. London for the right to receive a fixed rate swap of 4.0625% versus the six month EUR-EURIBOR-Telerate maturing March 25, 2011. Mar-09 / 4.063 EUR 17,330,000 68,217 Option on an interest rate swap with Citibank for the right to pay a fixed rate of 4.16% versus the six-month EUR-EURIBOR-Telerate maturing on March 26, 2014. Mar-12 / 4.16 EUR 12,120,000 152,406 Option on an interest rate swap with Citibank, N.A. London for the right to receive a fixed rate swap of 4.16% versus the six month EUR-EURIBOR-Telerate maturing March 26, 2014. Mar-12 / 4.16 EUR 12,120,000 90,984 Option on an interest rate swap with Lehman Brothers International (Europe) for the right to pay a fixed rate swap of 5.3475% versus the three month USD-LIBOR-BBA maturing February 04, 2018. Jan-08 / 5.348 $131,421,000 1,551,293 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.3475% versus the three month USD-LIBOR-BBA maturing on February 4, 2018. Jan-08 / 5.348 131,421,000 3,283,028 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.39% versus the three month USD-LIBOR-BBA maturing on January 29, 2018. Jan-08 / 5.39 59,983,000 1,581,770 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.39% versus the three month USD-LIBOR-BBA maturing on January 29, 2018. Jan-08 / 5.39 59,983,000 606,758 Option on an interest rate swap with Lehman Brothers for the right to pay a fixed rate swap of 4.148% versus the six month EUR-EURIBOR-Telerate maturing October 10, 2016. Oct-11 / 4.148 EUR 67,220,000 2,091,868 Option on an interest rate swap with Lehman Brothers for the right to receive a fixed rate swap of 4.148% versus the six month EUR-EURIBOR-Telerate maturing October 10, 2016. Oct-11 / 4.148 EUR 52,989,000 756,082 Option on an interest rate swap with Lehman Brothers International (Europe) for the right to pay a fixed rate swap of 4.4175% versus the six month EUR-EURIBOR-Telerate maturing January 30, 2017. Jan-12 / 4.418 EUR 52,989,000 1,301,844 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 4.4175% versus the six month EUR-EURIBOR-Telerate maturing on January 30, 2017. Jan-12 / 4.418 EUR 52,989,000 1,084,870 Option on an interest rate swap with Citibank for the right to pay a fixed rate of 1.03% versus the six-month JPY-LIBOR-BBA maturing on January 26, 2009. Jan-08 / 1.03 JPY 13,814,000,000 142,138 Option on an interest rate swap with Goldman Sachs, International for the right to pay a fixed rate swap of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08 / 5.16 $16,675,000 358,864 Option on an interest rate swap with Goldman Sachs, International for the right to receive a fixed rate swap of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08 / 5.16 16,675,000 322,913 Total Purchased options (cost $16,765,454) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Dayton Superior Corp. 144A (F) 6/15/09 .01 1,980 $25,407 MDP Acquisitions PLC 144A (Ireland) 10/01/13 EUR .001 960 26,880 Ubiquitel, Inc. 144A 4/15/10 22.74 3,210 32 Total warrants (cost $219,448) SHORT-TERM INVESTMENTS (17.3%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 5.23% to 5.46% and due dates ranging from May 1, 2007 to June 22, 2007 (d) $1,055,786 $1,054,110 U.S. Treasury Bills for an effective yield of 4.98%, September 27, 2007 (SEG) 3,447,000 3,377,664 U.S. Treasury Bills for an effective yield of 4.83 %, May 24, 2007 (SEG) 4,335,000 4,321,676 Putnam Prime Money Market Fund (e) 216,263,380 216,263,380 Total short-term investments (cost $225,016,830) TOTAL INVESTMENTS Total investments (cost $1,425,575,926) (b) FORWARD CURRENCY CONTRACTS TO BUY at 4/30/07 (aggregate face value $271,934,791) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $38,127,859 $37,678,082 7/18/07 $449,777 British Pound 80,156,997 79,231,596 6/20/07 925,401 Canadian Dollar 32,119,292 31,349,682 7/18/07 769,610 Danish Krone 2,557,835 2,467,473 6/20/07 90,362 Euro 29,288,058 28,958,472 6/20/07 329,586 Indian Rupee 3,459,235 3,329,357 5/16/07 129,878 Indonesian Rupiah 3,200,166 3,191,708 5/16/07 8,458 Japanese Yen 6,405,636 6,542,004 5/16/07 (136,368) Malaysian Ringgit 3,557,744 3,495,501 5/16/07 62,243 Mexican Peso 6,463,938 6,433,809 7/18/07 30,129 Norwegian Krone 47,559,766 46,531,285 6/20/07 1,028,481 Polish Zloty 10,487,797 9,803,428 6/20/07 684,369 South Korean Won 6,502,459 6,480,924 5/16/07 21,535 Swedish Krona 6,464,828 6,441,470 6/20/07 23,358 Total $4,416,819 FORWARD CURRENCY CONTRACTS TO SELL at 4/30/07 (aggregate face value $397,867,522) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $16,143,790 $16,181,290 7/18/07 $37,500 British Pound 46,076,574 44,429,554 6/20/07 (1,647,020) Euro 162,884,625 158,496,130 6/20/07 (4,388,495) Hungarian Forint 6,866,852 6,447,085 6/20/07 (419,767) Japanese Yen 67,941,904 68,401,942 5/16/07 460,038 Norwegian Krone 105,982 102,887 6/20/07 (3,095) South Korean Won 6,502,459 6,391,539 5/16/07 (110,920) Swedish Krona 37,831,673 36,140,872 6/20/07 (1,690,801) Swiss Franc 53,404,696 53,142,317 6/20/07 (262,379) Taiwan Dollar 3,221,613 3,246,529 5/16/07 24,916 Turkish Lira 5,226,422 4,887,377 6/20/07 (339,045) Total $(8,339,068) FUTURES CONTRACTS OUTSTANDING at 4/30/07 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 1,110 $650,615,273 Jun-07 $1,197,073 Canadian Government Bond 10 yr (Long) 23 2,344,175 Jun-07 (1,130) Euro-Bobl 5 yr (Short) 140 20,593,350 Jun-07 70,337 Euro-Bund 10 yr (Short) 70 10,906,240 Jun-07 772 Euro-Dollar 90 day (Long) 1,864 443,911,600 Sep-09 110,842 Euro-Dollar 90 day (Long) 1,864 441,768,000 Sep-07 (51,195) Euro-Dollar 90 day (Short) 3,728 888,895,000 Sep-08 (127,615) Euro-Euribor 90-day (Short) 802 261,826,694 Mar-08 540,088 Euro-Schatz 2yr (Long) 1,100 154,853,451 Jun-07 18,472 Japanese Government Bond 10 yr (Long) 132 148,419,943 Jun-07 198,265 Sterling 90 day Interest Rate Future (Long) 943 221,953,046 Jun-07 (1,426) U.K. Gilt 10 yr (Long) 52 11,140,667 Jun-07 (138,396) U.S. Treasury Bond 20 yr (Long) 120 13,410,000 Jun-07 27,993 U.S. Treasury Note 10 yr (Short) 724 78,429,563 Jun-07 (484,174) U.S. Treasury Note 2 yr (Long) 472 96,627,250 Jun-07 28,320 U.S. Treasury Note 5 yr (Short) 1,032 109,214,625 Jun-07 (558,253) Total $829,973 WRITTEN OPTIONS OUTSTANDING at 4/30/07 (premiums received $466,785) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank for the obligation to receive a fixed rate of 4.56% versus the six-month EUR-EURIBOR-Telerate maturing on March 24, 2027. EUR 2,540,000 Mar-17 / 4.56 $127,686 Option on an interest rate swap with Citibank for the obligation to pay a fixed rate of 4.56% versus the six-month EUR-EURIBOR-Telerate maturing on March 24, 2027. EUR 2,540,000 Mar-17 / 4.56 95,459 Option on an interest rate swap with Citibank for the obligation to receive a fixed rate of 4.40% versus the six-month EUR-EURIBOR-Telerate maturing on March 26, 2022. EUR 2,820,000 Mar-12 / 4.40 141,197 Option on an interest rate swap with Citibank for the obligation to pay a fixed rate of 4.40% versus the six-month EUR-EURIBOR-Telerate maturing on March 28, 2022. EUR 2,820,000 Mar-12 / 4.40 89,566 Option on an interest rate swap with Morgan Stanley Capital Services, Inc. for the obligation to receive a fixed rate of 6.6675% versus the three month AUD-BBR-BBSW maturing on May 10, 2010. AUD 63,260,000 May-07 / 6.668 835 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/07 (proceeds receivable $93,767,242) (Unaudited) Principal Settlement Agency amount date Value FNMA, 6s, May 1, 2022 $7,400,000 5/17/07 $7,519,672 FNMA, 5 1/2s, May 1, 2037 87,200,000 5/14/07 86,225,810 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/07 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Bank of America, N.A. $900,000 9/1/15 3 month USD-LIBOR-BBA 4.53% $(36,452) 32,700,000 3/30/09 3.075% 3 month USD-LIBOR-BBA 1,222,353 6,900,000 1/27/14 4.35% 3 month USD-LIBOR-BBA 200,822 Citibank N.A., London AUD 57,910,000 3/14/17 6 month AUD-BBR-BBSW 6.19125% (656,071) AUD 57,910,000 3/13/17 6 month AUD-BBR-BBSW 6.22625% (533,299) Citibank, N.A. JPY 25,769,748,000 4/3/08 1.165% 6 month JPY-LIBOR-BBA (771,238) $46,380,000 7/27/09 5.504% 3 month USD-LIBOR-BBA (1,121,965) JPY 2,600,000,000 2/10/16 6 month JPY-LIBOR-BBA 1.755% 169,739 $23,700,000 9/29/13 5.078% 3 month USD-LIBOR-BBA (42,177) JPY 2,230,000,000 9/11/16 1.8675% 6 month JPY-LIBOR-BBA (239,084) Credit Suisse First Boston International $11,257,600 7/9/14 4.945% 3 month USD-LIBOR-BBA (55,991) Credit Suisse International GBP 2,910,000 4/3/36 7,330,962 GBP at maturity 6 month GBP-LIBOR-BBA 732,598 EUR 56,330,000 7/4/15 3.93163% 6 month EUR-EURIBOR-Telerate 2,154,307 EUR 5,062,000 7/17/21 6 month EUR-EURIBOR- Telerate 4.445% 124,975 EUR 19,571,000 7/17/13 4.146% 6 month EUR-EURIBOR-Telerate (260,555) EUR 23,621,000 7/17/09 6 month EUR-EURIBOR- Telerate 3.896% 300,082 Deutsche Bank AG ZAR 23,880,000 7/6/11 3 month ZAR-JIBAR-SAFEX 9.16% 69,829 Goldman Sachs International EUR 9,330,000 1/23/37 6 month EUR-EURIBOR- Telerate 4.36% (332,896) EUR 19,920,000 1/23/17 4.269% 6 month EUR-EURIBOR-Telerate 255,894 $158,900,000 (E) 3/8/12 3 month USD-LIBOR-BBA 4.99% (87,395) 144,500,000 (E) 3/10/10 4.779% 3 month USD-LIBOR-BBA 11,560 JPMorgan Chase Bank, N.A. 30,500,000 8/4/16 3 month USD-LIBOR-BBA 5.5195% 863,452 56,000,000 8/4/08 3 month USD-LIBOR-BBA 5.40% 141,369 139,343,000 5/4/08 3 month USD-LIBOR-BBA 5.37% 1,986,838 45,120,000 5/4/16 5.62375% 3 month USD-LIBOR-BBA (2,261,059) JPY 11,230,000,000 6/6/13 1.83% 6 month JPY-LIBOR-BBA (2,491,074) $13,000,000 5/10/35 5.062% 3 month USD-LIBOR-BBA 441,985 30,000,000 5/10/15 3 month USD-LIBOR-BBA 4.687% (481,503) 21,450,000 (E) 11/8/11 3 month USD-LIBOR-BBA 5.036% 50,408 33,000,000 (E) 11/8/11 3.488% U.S. Bond Market Association Municipal Swap Index (99,901) 20,430,000 10/10/13 5.09% 3 month USD-LIBOR-BBA (51,245) 14,680,000 10/10/13 5.054% 3 month USD-LIBOR-BBA (4,511) 56,000,000 5/10/07 4.062% 3 month USD-LIBOR-BBA (409,425) 66,000,000 3/6/16 3 month USD-LIBOR-BBA 5.176% 231,752 297,249,000 4/27/09 5.034% 3 month USD-LIBOR-BBA (33,985) Lehman Brothers International (Europe) 66,339,000 3/15/09 4.9298% 3 month USD-LIBOR-BBA 177,915 1,789,000 8/3/16 5.5675% 3 month USD-LIBOR-BBA (57,059) 18,882,000 8/3/11 3 month USD-LIBOR-BBA 5.445% 344,822 Lehman Brothers Special Financing, Inc. JPY 2,655,800,000 6/10/16 1.7775% 6 month JPY-LIBOR-BBA (118,912) $108,143,000 8/3/08 3 month USD-LIBOR-BBA 5.425% 311,903 GBP 2,685,000 3/15/36 6,499,937.50 GBP at maturity 6 month GBP-LIBOR-BBA 797,740 JPY 4,600,000,000 10/21/15 1.61% 6 month JPY-LIBOR-BBA 170,677 Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/07 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America, N.A. $11,830,000 5/2/08 10 bp plus Banc of America $5,273 change in spread Securities- CMBS of Banc AAA 10 year Index of America Securities AAA 10 yr Index multiplied by the modified duration factor Citibank, N.A. 11,110,000 5/2/08 12.5 bp plus Banc of America 4,606 change in spread Securities- CMBS of Banc AAA 10 year Index of America Securities AAA 10 yr Index multiplied by the modified duration factor Credit Suisse International GBP 2,910,000 4/3/36 4,409,746 GBP GBP Non-revised (49,435) at maturity Retail Price Index Goldman Sachs International EUR 33,800,000 1/9/12 2.17% Eurostat 57,672 Eurozone HICP excluding tobacco $2,644,000 9/15/11 678 bp (1 month Ford Credit Auto 27,886 USD-LIBOR-BBA) Owner Trust Series 2005-B Class D EUR 9,290,000 1/9/37 (2.3325%) Eurostat (18,835) Eurozone HICP excluding tobacco 5,630,000 5/1/08 10 bp plus Banc of America change in spread Securities- CMBS of Banc AAA 10 year Index of America Securities AAA 10 yr Index multiplied by the modified duration factor GBP 7,030,000 4/20/37 3.154% GBP Non-revised (49,848) UK Retail Price Index excluding tobacco EUR 18,580,000 4/16/17 2.1925% Eurostat (283,472) Eurozone HICP excluding tobacco EUR 9,290,000 4/16/37 (2.305%) Eurostat 52,047 Eurozone HICP excluding tobacco JPMorgan Chase Bank, N.A. 16,557,000 10/1/07 175 bp plus The spread (27,079) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index Lehman Brothers Special Financing, Inc. GBP 2,685,000 3/15/36 4,063,876 GBP GBP Non-revised (92,323) at maturity Retail Price Index $36,746,000 10/1/07 30 bp plus The spread (64,379) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index EUR 8,700,000 3/29/37 (2.275%) Eurostat (84,310) Eurozone HICP excluding tobacco Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/07 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. DJ CDX NA HY Series 8 Index $110,473 $26,608,000 6/20/12 275 bp 45,622 Ford Motor Co., 7.45%, 7/16/31 935,000 3/20/12 (525 bp) 4,296 Ford Motor Credit Co., 7%, 10/1/13 2,805,000 3/20/12 285 bp (1,893) L-3 Communications Corp. 7 5/8%, 6/15/12 460,000 6/20/11 (101 bp) (3,284) L-3 Communications Corp. 7 5/8%, 6/15/12 1,155,000 9/20/11 (111 bp) (10,597) Citibank, N.A. Charter Communications Operating LLC 1,175,000 3/20/12 (108 bp) 11,304 Credit Suisse First Boston International Ford Motor Co., 7.45%, 7/16/31 580,000 9/20/07 (485 bp) (11,551) Ford Motor Co., 7.45%, 7/16/31 2,720,000 9/20/07 (487.5 bp) (54,526) Ford Motor Co., 7.45%, 7/16/31 3,300,000 9/20/08 725 bp 232,607 Ukraine Government, 7.65%, 6/11/13 2,175,000 10/20/11 194 bp 53,207 Credit Suisse International Advanced Micro Devices, 7 3/4%, 11/1/12 420,000 6/20/09 (165 bp) 420 Freeport-McMoRan Copper & Gold, Inc. 1,180,200 3/20/12 (82 bp) (17,856) Neiman Marcus Group, Inc., 9%, 10/15/15 700,000 3/20/12 (64 bp) (1,703) Regal Cinemas Corp. 1,175,000 3/20/12 (70 bp) 11,546 Republic of Peru, 8 3/4%, 11/21/33 1,205,000 4/20/17 125 bp 13,816 Solectron Corp., 0%, 5/8/20 439,000 3/20/12 (180 bp) (4,188) Solectron Global Finance Ltd, 8%, 3/15/16 439,000 3/20/12 380 bp 4,820 Sungard Data Systems, Inc., 4 7/8%, 1/15/14 1,175,000 3/20/10 (48 bp) 2,600 Deutsche Bank AG DJ CDX NA IG Series 7 2,578,000 12/20/13 (50 bp) (989) DJ CDX NA IG Series 7 Index 7-10% tranche 2,578,000 12/20/13 55 bp 12,637 DJ CDX NA IG Series 8 Index 7-10% tranche 7,132,000 6/20/12 22 bp 9,133 DJ iTraxx Europe Series 6 Version 1 19,051 EUR 4,571,000 12/20/13 (40 bp) (17,947) DJ iTraxx Europe Series 6 Version 1, 6-9% tranche EUR 4,571,000 12/20/13 43 bp 85,149 Republic of Indonesia, 6.75%, 2014 $1,125,000 9/20/16 292 bp 105,423 Republic of Peru, 8 3/4%, 11/21/33 1,205,000 4/20/17 126 bp 14,062 United Mexican States, 7.5%, 4/8/33 1,080,000 4/20/17 66 bp 12,089 United Mexican States, 7.5%, 4/8/33 2,945,000 3/20/14 56 bp 26,076 Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities 7,487,000 (a) 2.461% 505,685 DJ CDX NA HY Series 5 Index (151,198) 10,264,320 12/20/10 (395 bp) (895,447) DJ CDX NA HY Series 8 Index 45,000 10,380,750 6/20/12 (275 bp) 4,860 DJ CDX NA HY Series 8 Index 25-35% tranche 5,523,000 6/20/12 105 bp 69,116 DJ CDX NA IG Series 7 Index (1) 4,293,000 12/20/13 (50 bp) (1,647) DJ CDX NA IG Series 7 Index 6,761 10,038,000 12/20/13 (50 bp) 4,029 DJ CDX NA IG Series 7 Index 7-10% tranche 4,293,000 12/20/13 56 bp 23,540 DJ CDX NA IG Series 7 Index 7-10% tranche 10,038,000 12/20/13 48 bp 6,960 General Motors Corp., 7 1/8%, 7/15/13 2,720,000 9/20/08 620 bp 164,569 General Motors Corp., 7 1/8%, 7/15/13 2,720,000 9/20/07 (427.5 bp) (47,675) General Motors Corp., 7 1/8%, 7/15/13 580,000 9/20/07 (425 bp) (10,097) General Motors Corp., 7 1/8%, 7/15/13 580,000 9/20/08 620 bp 35,092 JPMorgan Chase Bank, N.A. DJ CDX NA CMBX AAA Index 16,557,000 3/15/49 (70 bp) (24) Ford Motor Co., 7.45%, 7/16/31 460,000 9/20/08 550 bp 19,577 Ford Motor Co., 7.45%, 7/16/31 460,000 9/20/07 (345 bp) (5,212) Freeport-McMoRan Copper & Gold, Inc. 2,360,300 3/20/12 (85 bp) (35,405) General Motors Corp., 7 1/8%, 7/15/13 460,000 9/20/07 (350 bp) (6,253) General Motors Corp., 7 1/8%, 7/15/13 460,000 9/20/08 500 bp 19,846 Republic of Turkey, 11 7/8%, 1/15/30 1,945,000 5/20/17 230 bp (26,726) Russian Federation, 7 1/2%, 3/31/30 1,580,000 5/20/17 60 bp (3,497) Lehman Brothers Special Financing, Inc. DJ CDX NA CMBX AAA Index 36,746,000 3/15/49 (700 bp) (2,230) DJ CDX NA HY Series 8 Index 1,381,250 6/20/12 (275 bp) (5,658) DJ CDX NA HY Series 8 Index 25-35% tranche 5,525,000 6/20/12 100 bp 55,594 DJ CDX NA IG Series 7 Index 2,489 4,197,000 12/20/13 (50 bp) 881 DJ CDX NA IG Series 7 Index 7-10% tranche 4,197,000 12/20/13 54.37 bp 19,073 DJ iTraxx Europe Series 6 Version 1 18,288 EUR 5,485,000 12/20/13 (40 bp) (26,109) DJ iTraxx Europe Series 6 Version 1, 6-9% tranche EUR 5,485,000 12/20/13 45.25 bp 78,555 DJ iTraxx EUR Series 5 Index 6-9% tranche EUR 3,628,000 06/20/13 53.5 bp 82,130 DJ iTraxx EUR Series 5 Index 26,406 EUR 3,628,000 06/20/13 (50 bp) (32,398) Republic of Ecuador, 10%, 8/15/30 $ 1,110,000 5/20/12 540 bp (6,682) Republic of Peru, 8 3/4%, 11/21/33 2,330,000 10/20/16 215 bp 178,471 Republic of Turkey, 11 7/8%, 1/15/30 2,780,000 5/20/17 228 bp Solectron Corp., 0%, 5/8/20 979,000 3/20/12 (180 bp) (9,340) Solectron Corp., 0%, 5/8/20 420,000 3/20/12 (175 bp) (3,115) Solectron Corp., 0%, 5/8/20 699,000 3/20/12 (175 bp) (5,184) Solectron Global Finance Ltd, 8%, 3/15/16 699,000 3/20/12 380 bp 10,961 Solectron Global Finance Ltd, 8%, 3/15/16 420,000 3/20/12 385 bp 5,523 Solectron Global Finance Ltd, 8%, 3/15/16 979,000 3/20/12 380 bp 10,749 United Mexican States, 7.5%, 4/8/33 1,310,000 4/20/17 67 bp 15,662 Merrill Lynch Capital Services, Inc. Ford Motor Co., 7.45%, 7/16/31 1,355,000 9/20/08 570 bp 63,389 Ford Motor Co., 7.45%, 7/16/31 1,355,000 9/20/07 (345 bp) (14,562) General Motors Corp., 7 1/8%, 7/15/13 1,895,000 9/20/07 (335 bp) (24,310) General Motors Corp., 7 1/8%, 7/15/13 1,895,000 9/20/08 500 bp 86,423 L-3 Communications Corp. 7 5/8%, 2012 1,910,000 9/20/11 (111 bp) (17,524) L-3 Communications Corp. 7 5/8%, 2012 1,152,000 6/20/11 (92 bp) Morgan Stanley Capital Services, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12 1,100,000 6/20/09 190 bp DJ CDX NA HY Series 7 Index 122,218 2,573,000 12/20/09 (325 bp) 13,736 DJ CDX NA HY Series 8 Index 1,380,750 6/20/12 (275 bp) (6,183) DJ CDX NA HY Series 8 Index 1,381,500 6/20/12 (275 bp) (6,397) DJ CDX NA HY Series 8 Index 1,380,500 6/20/12 (275 bp) (5,866) DJ CDX NA HY Series 8 Index 25-35% tranche 5,526,000 6/20/12 108 bp 77,143 DJ CDX NA HY Series 8 Index 25-35% tranche 5,522,000 6/20/12 103 bp 63,509 DJ CDX NA HY Series 8 Index 25-35% tranche 5,523,000 6/20/12 102 bp 61,462 DJ CDX NA IG Series 7 Index 2,650 4,463,000 12/20/13 (50 bp) 939 DJ CDX NA IG Series 7 Index 10-15% tranche 102,920 2,573,000 12/20/09 3,173 DJ CDX NA IG Series 7 Index, 7-10% tranche 4,463,000 12/20/13 53 bp 16,729 DJ CDX NA IG Series 8 Index 3,566,000 6/20/12 (35 bp) 1,182 DJ iTraxx EUR Series 5 Index 6-9% tranche EUR 3,628,000 6/20/13 57 bp 92,282 DJ iTraxx Index 23,478 EUR 3,628,000 6/20/13 (50 bp) (36,906) Dominican Republic, 8 5/8%, 4/20/27 $2,340,000 11/20/11 (170 bp) (33,844) Ford Motor Co., 7.45%, 7/16/31 465,000 9/20/08 560 bp 21,833 Ford Motor Co., 7.45%, 7/16/31 465,000 9/20/07 (345 bp) (5,201) Freeport-McMoRan Copper & Gold, Inc. 1,180,200 3/20/12 (83 bp) (16,759) General Motors Corp., 7 1/8%, 7/15/13 465,000 9/20/07 (335 bp) (5,965) General Motors Corp., 7 1/8%, 7/15/13 465,000 9/20/08 500 bp 20,062 United Air Lines, Inc. 1,150,000 3/20/12 (94 bp) 9,882 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. NOTES (a) Percentages indicated are based on net assets of $1,296,991,476 . (b) The aggregate identified cost on a tax basis is $1,426,519,282, resulting in gross unrealized appreciation and depreciation of $44,632,760 and $19,454,141, respectively, or net unrealized appreciation of $25,178,619. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at April 30, 2007 was $496,574 or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at April 30, 2007. (FWC) Forward commitments. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rate shown for senior loans are the current interest rates at April 30, 2007. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At April 30, 2007, the value of securities loaned amounted to $1,030,738. The fund received cash collateral of $1,054,110 which is pooled with collateral of other Putnam funds into 35 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $7,245,935 for the period ended April 30, 2007. During the period ended April 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $362,691,746 and $318,112,801, respectively. (F) Security is valued at fair value following procedures approved by the Trustees. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at April 30, 2007. (U) A portion of the position represents unfunded loan commitments. As of April 30, 2007, the fund had unfunded loan commitments of $350,000, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Gray Television $ At April 30, 2007, liquid assets totaling $461,958,363 have been designated as collateral for open forward commitments, swap contracts, forward contracts, and futures contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at April 30, 2007. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at April 30, 2007. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at April 30, 2007: (as a percentage of Portfolio Value) Argentina 1.1% Austria 0.7 Canada 0.7 Cayman Islands 1.0 France 1.9 Germany 6.0 Ireland 2.0 Japan 2.9 Luxembourg 0.6 Mexico 0.6 Russia 1.5 Sweden 0.7 Turkey 0.5 United Kingdom 1.6 United States 75.8 Other 2.4 Total 100% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments). The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Premier Income Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 29, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 29, 2007
